737 So. 2d 1160 (1999)
Samuel Conrad GAMBLE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3550.
District Court of Appeal of Florida, First District.
June 30, 1999.
Nancy A. Daniels, Public Defender and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Laura Fullerton Lopez, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Samuel Conrad Gamble appeals an order revoking his probation. We affirm the revocation because we agree with the state there is sufficient evidence in the record that three conditions of probation were violated. The fourth violation relied upon by the trial judge, that appellant made no reasonable efforts to complete the required anger management course, while true, does not support revocation because there was no deadline given in the probation order for completion of the course and there yet remained time in the probation period to satisfy this requirement. Melecio v. State, 662 So. 2d 408, 410 (Fla. 1st DCA 1995). Although the facts are sufficient to support revocation, we are required to remand to the trial court for correction of the written revocation order to reflect the specific violations found. Davis v. State, 667 So. 2d 885, 886 (Fla. 1st DCA 1996).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
BOOTH, MINER AND VAN NORTWICK, JJ., CONCUR.